t c summary opinion united_states tax_court don stephen mcauliffe petitioner v commissioner of internal revenue respondent docket no 17215-08s filed date don stephen mcauliffe pro_se sean p deneault for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated all subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined the following deficiency in and additions to petitioner’s federal_income_tax for deficiency additions to tax sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure at trial respondent conceded that petitioner overpaid his tax_liability for after this and other concessions by respondent the issue for decision is whether refund_or_credit of the overpayment the exact amount of which is contested by the parties is barred by the statute_of_limitations if refund_or_credit is barred then entry of decision on the basis of respondent’s concessions would be appropriate because the exact amount of the overpayment would be moot on the continued internal_revenue_code in effect for the taxable_year in issue respondent concedes a portion of the deficiency and now asserts that the amount of the deficiency remaining at issue is dollar_figure in addition respondent acknowledges that petitioner is entitled to withholding credits of dollar_figure for and thus concedes the existence of an overpayment for that year of dollar_figure ie dollar_figure dollar_figure finally respondent concedes that petitioner is not liable for the additions to tax under sec_6651 and and a because of the overpayment in tax other hand if refund_or_credit is not barred then further proceedings would be required to determine the exact amount of the overpayment resolution of the limitations issue turns on whether petitioner filed a federal_income_tax return for and if so when background some of the facts have been stipulated and they are so found the court incorporates by reference the parties’ stipulation of facts and accompanying exhibits petitioner was incarcerated at the federal correctional institution in morgantown west virginia at the time that the petition was filed with the court before his incarceration petitioner resided in the state of ohio after he was released petitioner moved to the state of florida petitioner’s conviction and incarceration petitioner was admitted to the practice of law in ohio in and became a judge of the fairfield county municipal court in on date when petitioner was serving as a municipal court judge a federal grand jury in ohio indicted him on several federal mail fraud and money fairfield county is in central ohio and lies to the southeast of columbus the state capital laundering offenses for burning down his house and seeking the insurance proceeds petitioner was taken into custody no later than date and was held without bail after a nearly three-week jury trial petitioner was found guilty in date on all of the offenses charged ultimately in date petitioner was sentenced by the district_court to a total of months of imprisonment petitioner appealed the judgment of conviction but was unsuccessful 490_f3d_526 6th cir thereafter having lost his direct appeal petitioner sought to collaterally attack his conviction by filing a motion to vacate set_aside or correct his sentence pursuant to u s c sec again petitioner was unsuccessful 514_fedappx_542 6th cir petitioner also challenged his federal conviction while resisting professional discipline by the state of ohio however in the supreme court the indictment included six counts two counts of mail fraud in violation of u s c sec_1341 one count of using fire to commit mail fraud in violation of u s c sec_844 one count of conspiring to use fire to commit mail fraud in violation of u s c sec_844 and two counts of money laundering in violation of u s c sec petitioner was also fined and ordered to pay restitution and to forfeit certain property of ohio overruled petitioner’s objections to the report and recommendations of the board_of commissioners on grievances and discipline concluded that petitioner’s federal crimes involved moral turpitude and permanently disbarred him from the practice of law in ohio disciplinary counsel v mcauliffe n e 2d ohio petitioner was in federal custody from the time of his arrest in late date until he was released by the bureau of prisons in date during most of that period petitioner was housed at the federal correctional institution in morgantown west virginia petitioner’s taxable calendar_year during petitioner received gross_income of about dollar_figure consisting principally of compensation of dollar_figure accordingly petitioner was obliged to file an income_tax return for see sec_6012 however respondent’s records do not reflect that a return was timely filed as will be discussed infra respondent’s records also reflect that the internal_revenue_service respondent acknowledges that income_tax of dollar_figure was withheld from petitioner’s compensation other than through withholding petitioner paid no income_tax respondent’s records do reflect the timely filing of a request for an extension of time to file the return see sec_6081 with an extended due_date of date received a form_1040 u s individual_income_tax_return for in date while this case was pending before respondent’s appeals_office at trial petitioner testified as follows after i was arrested my tax affairs were handled by my attorney-in-fact craig maxey that i secured because i was in jail and by cindy grimm and so anything after april my taxes were handled by them and in fact at that point in time my income taxes were the last thing i was thinking about and i had absolutely no involvement in the taxes after the 28th of april the record does not reveal who craig maxey was other than petitioner’s so- called attorney-in-fact petitioner described cynthia cindy grimm as a full-time parole officer and a part-time seasonal return preparer for h_r block it was ms grimm who obtained the extension of time to file petitioner’s return see supra note and it was she to whom mr maxey provided petitioner’s tax information neither ms grimm nor mr maxey testified at trial in lieu the parties stipulated that ms grimm does not recall whether she filed petitioner’s return or sent it back to mr maxey for filing the parties also stipulated that ms grimm has stated that if she had filed petitioner’s return she would have done so electronically further the parties stipulated that mr maxey has stated that he did not mail petitioner’s return to the internal_revenue_service the record does not reveal how mr maxey obtained that information in or about respondent commenced an examination for petitioner’s taxable_year lacking a return respondent proceeded by substitute for return procedures see sec_6020 and proposed a deficiency in tax and additions to tax under sec_6651 and and a ultimately on date respondent sent a notice_of_deficiency to petitioner at his place of incarceration petitioner received the notice_of_deficiency and timely commenced the instant action on date at trial petitioner testified that i had never thought about my tax_return until i received a notice_of_deficiency after this case was at issue respondent’s appeals_office contacted petitioner in its letter dated date the appeals_office advised petitioner that o ur records do not show the timely filing of your federal_income_tax return and requested that he kindly send a copy of the completed form_1040 for this tax period in date petitioner responded in writing to respondent’s appeals_office stating in part with regards to the information which you have requested i have enclosed a copy of my tax_return which was apparently in the petition petitioner disputed respondent’s deficiency determination but did not expressly claim an overpayment indeed petitioner demonstrated his lack of knowledge about his tax_year by stating that i do not know if i was scheduled to receive a refund or owed and paid taxes timely filed by my attorney-in-fact craig maxey the enclosed copy bears a stamped signature but the first time that i saw this return was when i received a copy several days ago from mr maxey pursuant to my request as indicated the form_1040 as furnished by petitioner did not bear his actual signature but rather a stamped signature also the form_1040 bears ms grimm’s actual signature as the return preparer the form_1040 reports zero taxable_income and zero total_tax and claims an overpayment equal to the amount of tax withheld from petitioner’s compensation_for the year finally the record includes incomplete extracts of a transcript dated date from the ohio department of taxation for petitioner’s ohio tax_year the extracts do not definitively establish when the ohio return was filed nor do the extracts serve to establish whether a federal return was filed for although they do include a reference to the amount of petitioner’s adjusted_gross_income as reported on the aforementioned federal form_1040 that was furnished to the appeals_office in date the record indicates that the ohio department of taxation issued petitioner a state_income_tax refund for tax_year at trial petitioner testified that ms grimm possessed his personal signature stamp and used it for both tax and nontax purposes the form_1040 reported zero taxable_income and zero total_tax on the basis of a variety of claimed losses including a purported business loss of dollar_figure for excavation in or about date and subsequently sent him a form 1099-g statement for recipients of state_income_tax refunds for tax_year reporting that refund discussion as previously stated respondent concedes that petitioner overpaid his income_tax for in an amount equal to the difference between his withholding dollar_figure and the deficiency in tax remaining in issue dollar_figure ie by dollar_figure however respondent contends that refund_or_credit of an overpayment--regardless of the amount--is barred by the statute_of_limitations on the other hand petitioner contends that there is no deficiency for that year and that he overpaid his tax by the entire amount of his withholding in order to resolve the matter of a refund_or_credit we must first decide whether petitioner filed an income_tax return for and if so when the record demonstrates that petitioner himself never prepared or signed an income_tax return for indeed petitioner candidly admits that after he was taken into custody in date my income taxes were the last thing i was thinking about and that i had absolutely no involvement in the taxes rather petitioner contends that his tax affairs were handled by mr maxey and ms grimm and that they in concert were supposed to have prepared signed and filed a return on his behalf however petitioner never saw a return until date and thus does not know whether mr maxey and ms grimm did what he thinks they were supposed to have done petitioner surmises that they did largely on the basis of the filing of a ohio state_income_tax return and the receipt of a refund for that year from the ohio department of taxation however the incomplete extracts of the transcript from the ohio department of taxation for petitioner’s ohio tax_year do not definitively establish when the ohio return was filed nor do those extracts serve to establish whether a federal return for was filed further the ohio refund for petitioner’s ohio tax_year was not paid_by the state until the summer of a matter that is unexplained by the record but more fundamentally although mr maxey may have gathered petitioner’s tax information for and although ms grimm may have prepared a federal return for that year the fact of the matter is that ms grimm does not recall whether she filed the federal return or sent it back to mr maxey for him to file and mr maxey states that he did not mail a return to the internal_revenue_service in sum on the record before us we cannot conclude that either ms grimm or mr maxey filed a federal return for petitioner rather the record demonstrates that respondent received a form_1040 in date after petitioner had commenced the instant action allowance of refund_or_credit we turn now to whether refund_or_credit of the overpayment for regardless of amount--is barred by the statute_of_limitations sec_6512 authorizes the court to determine the amount of an overpayment_of_tax in respect of a taxable_year for which a deficiency has been determined however sec_6512 imposes a limit on the amount of any overpayment that may be credited or refunded as relevant herein sec_6512 provides as follows thus we need not decide whether any such return which would have been unseen and unsigned by petitioner would have been a valid_return see sec_6061 sec_1_6061-1 income_tax regs see also 270_f3d_1297 10th cir the general_rule when a tax_return is unsigned is that it is invalid aff’g tcmemo_1999_426 mohamed v commissioner tcmemo_2013_255 stating that to be valid a return must generally be signed by the taxpayer and not by the taxpayer’s agent sec_6512 limitations in case of petition to tax_court b overpayment determined by tax_court -- limit on amount of credit or refund --no such credit or refund shall be allowed or made of any portion of the tax unless the tax_court determines as part of its decision that such portion was paid-- b within the period which would be applicable under sec_6511 if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment sec_6511 is entitled limit on amount of credit or refund in a case such as the instant one where the date of the mailing of the notice_of_deficiency date is beyond the third year after the due_date for filing the return date as extended and no return was filed by the taxpayer before that date ie before date sec_6511 applies to limit the amount of any refund_or_credit that may be made or allowed see 516_us_235 115_tc_316 cf sec_6512 final flush language 123_tc_132 in that regard sec_6511 provides that the amount of the credit or refund shall not exceed the portion of the tax paid during the years immediately preceding the filing of the claim therefore because petitioner’s claim_for_refund is deemed to have been filed on date see sec_6512 only tax paid during the immediately preceding two-year period may be refunded or credited petitioner paid no income_tax other than through withholding from his compensation income_tax withheld by a taxpayer’s employer is deemed to have been paid_by the taxpayer on april of the year immediately following the calendar_year for which the tax was withheld sec_6513 therefore petitioner is deemed to have paid the withheld tax for which he seeks a refund on date this date however is not within the two-year lookback period immediately preceding the date of the notice_of_deficiency date which is the date of petitioner’s deemed claim_for_refund_or_credit therefore because petitioner did not pay any income_tax during the two-year lookback period he is not entitled to refund_or_credit of an overpayment for regardless of its amount see commissioner v lundy u s pincite see also sec_6511 hart v commissioner tcmemo_1999_186 finally we regard as unavailing any suggestion that it would be unfair in view of respondent’s concession that petitioner overpaid his tax_liability for to bar refund_or_credit of petitioner’s overpayment suffice it to say that the supreme court of the united_states has clearly instructed that limitations on allowance of refunds and credits prescribed by sec_6511 and sec_6512 shall be given effect consistent with congressional intent without regard to an individual’s perceived notion of fairness 516_us_235 to give effect to our disposition of the disputed issue as well as respondent’s concessions and because the exact amount of the overpayment is moot decision will be entered reflecting a reduced deficiency of dollar_figure no additions to tax under sec_6651 and and a and an overpayment of dollar_figure the refund_or_credit of which is barred by the statute_of_limitations
